922 F.2d 837Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rosa Lee WALKER,v.SOUTH CAROLINA EMPLOYMENT SECURITY COMMISSION, Julia A.Kennedy, in her capacity as office manager for the HamptonCourt Regional Office of the South Carolina EmploymentSecurity Commission, Defendants-Appellees.
No. 90-3046.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1990.Decided Jan. 2, 1991.

Appeal from the United States District Court for the District of South Carolina, at Aiken.  Charles E. Simons, Jr., Senior District Judge.  (CA-88-1513-1-6H)
Rosa Lee Walker, appellant pro se.
Steven Mark Wynkoop, Nelson, Mullins, Riley & Scarborough, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rosa Lee Walker appeals from the district court's order granting defendants' motion for summary judgment on her Title VII claim alleging racial discrimination and harassment.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm* on the reasoning of the district court.  Walker v. South Carolina Employment Security Comm'n, CA-88-1513-1-6H (D.S.C. March 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny the appellees' motion to dismiss the appeal for Walker's failure to comply with Fed.R.App.P. 3(c).  Walker's pro se notice of appeal, a letter to the district court judge, fairly implied her intent to appeal the district court's judgment to this Court and appellees have not been misled or prejudiced by her use of this letter